WiNBORNE, C. J.
The ruling of the court putting into effect the suspended sentence against defendant, as hereinabove described, being predicated upon finding that the verdict of guilty in the liquor case above described, is violative of the conditions on which the two-year sentence was suspended is in error. Hence defendant is entitled to have the judgment by which suspended sentence was put into effect reversed and stricken from the record— and it is so ordered. S. v. Harrelson, 245 N.C. 604, 96 S.E. 2d 867.
Reversed.
Higgiks, J., not sitting.